U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS

UNITED STATES                               )       ACM 39071 (rem)
          Appellee                          )
                                            )
                v.                          )
                                            )       ORDER
Xavier L. RICE                              )
Staff Sergeant (E-5)                        )
U.S. Air Force                              )
             Appellant                      )       Panel 1

    A general court-martial composed of officers convicted Appellant, contrary
to his pleas, of three specifications of abusive sexual contact (Specifications 3,
4, and 5 of the Charge) and one specification of assault consummated by a bat-
tery (a lesser included offense of Specification 2 of the Charge) in violation of
Articles 120 and 128, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§
920, 928. The members sentenced Appellant to a bad-conduct discharge, 30
days of hard labor without confinement, and reduction to E-1. The convening
authority approved the sentence as adjudged. This court affirmed the findings
and sentence. United States v. Rice, No. ACM 39071, 2017 CCA LEXIS 745
(A.F. Ct. Crim. App. 21 Nov. 2017).
   The United States Court of Appeals for the Armed Forces (CAAF) granted
review on the following issue:
       WHETHER THE COURT OF CRIMINAL APPEALS ERRED IN
       DECIDING THAT A PROPENSITY INSTRUCTION IN VIOLA-
       TION OF UNITED STATES v. HILLS WAS HARMLESS BE-
       YOND A REASONABLE DOUBT BECAUSE IT DID NOT CON-
       TRIBUTE TO THE VERDICT.
    The CAAF summarily reversed our decision as to Specifications 3, 4, and 5
of the Charge and the sentence, set aside the findings of guilty as to Specifica-
tions 3, 4, and 5 of the Charge and the sentence, and affirmed the remaining
findings. The summary disposition returned the record to the Judge Advocate
General of the Air Force for remand to this court and expressly stated that this
court may order a rehearing on Specifications 3, 4, and 5 of the Charge and the
sentence. United States v. Rice, ___M.J.___ , No. 18-0101, 2018 CAAF LEXIS
208 (C.A.A.F. 18 Apr. 2018).
                 United States v. Rice, No. ACM 39071 (rem)




   Accordingly it is by the court on this 11th day of July, 2018,
ORDERED:
    The record of trial is returned to The Judge Advocate General for remand
to the convening authority for further action consistent with CAAF’s decision;
a rehearing as to Specifications 3, 4, and 5 of the Charge and the sentence is
authorized. Article 66(e), Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 866(e).


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                       2